Birch, J.,
delivered the opinion of the court.
Auguste Choteau, the ancestor of the plaintiffs, died in the month of February, 1829, leaving several children, of whom the defendant married a daughter. On the 18th of January, 1830, the executrix of the deceased obtained a judgment and execution against one Calibon, under which a certain lot of land in the city of St. Louis was sold, and the defendant became the purchaser, for the sum of one hundred dollars, being less than half the amount which was due upon the execution, exclusive of the costs. The bill, by which the present suit was commenced by a portion of the heirs, alleges that, in this purchase, the defendant acted as agent or trustee for the estate, that he never paid the purchase money to the sheriff, an understanding or agreement having prevailed whereby the deed from that officer should be made without it, and asks specific and general relief. The answer takes issue upon the allegations in the bill, and presents, also, the question of equity jurisdiction, assuming the bill to be true. Upon the latter point, however, we do not perceive that any reliance has been placed by the counsel for the defendant — as it would seem, indeed, none could be — the proceeding being in every respect best adapted to the nature and circumstances of the case.
Having reference alone to the points which are presented by the record, it is deemed unnecessary to add more to the foregoing statement, than that as no bill of exceptions appears to have been preserved, this court can of course look alone to the recitals of the decree for the *582facts upon which it was founded. It there appears, that upon a hearing of the proofs, and the argument of counsel on both sides, the court was of opinion that the lot of ground in controversy “was purchased by the defendant, Reene Paul, not for his own benefit, but for the benefit of the representatives of said Auguste Choteau, and as trustee for them, and with the funds of his estate,” and the court thereupon decreed, that as the lot in question had been conveyed away by Paul, to an innocent purchaser, for value, before the commencement of this suit, he should account, as trustee, for its value at the time of its alienation by him, together with the interest from the time of sale.
Although the cases are dissimilar in other essential respects, and the point of staleness has not been here even intimated, we deem it not inappropriate to remark that in the case decided at this term, of Taylor and others vs. Blair, as guardian for the heirs of Magenis, the defendants were infants, and appeared before the court under circumstances entitled to its protection, in a degree, and for reasons, which are not even pretended to exist in this case, where the defendant was living, and answered and defended the suit in person.
It has already been intimated that there is no testimony preserved in the record upon which we can be expected to revise the finding of the facts upon which the decree complained of was originally predicated, to which it is only necessary to add, that having thus found the defendant to have been a trustee for the estate in the purchase of the lot, the decree of the chancellor would have been erroneous, had it stopped short of holding accountable for at least its value and interest, reckoning at and from the time he sold it. Had it even been predicated upon the probably appreciated value of the property at the time of the decree, we are unable to perceive upon what sound principle we could have been called upon to interfere — the whole proceeding being in apparent disregard of the wishes of the heirs, if not, indeed, in contempt of their interests as cestuies que trust.
The only complaint which is made to the decree which was finally rendered upon the confirmed report of the commissioner, is, that as the defendant was therein found to be entitled to the sum of $76 40 as the distributive share of his wife, the decree should not have included that amount in the gross or aggregate sum for which execution was awarded.
To this it is deemed sufficient to answer, that the defendant having been expressly included in the decree, (which adopted the report) as entitled to that sum, out of the proceeds of the execution, he had nothing to do, and probably did nothing, but execute his receipt to the sheriff for that amount, as entitling him, of course, to a corresponding credit *583upon the execution — so that in any point of view, whether in practice or in principle, if there be in this a point at ali, it is either too refined for our comprehension, or too minute to recur us beyond the maxim which disposes of it. De minimus non curat lex.
The decree appearing, therefore, so far as we can perceive from the record, to have been in all things substantially correct and just, is accordingly affirmed.